                          UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF PENNSYLVANIA

In re:                                               Chapter 13

                 Maritza Barrantes

                                  Debtor(s)          Bankruptcy    o. 18-14765JKF

                CHAPTER 13 STANDING TRUSTEE'S CERTIFICATION
               PURSUANT TO 11 U.S.C. § 1302(c), 1106(a)(3) AND 1106(a)(4)

         AND NOW comes, WILLIAM C. MILLER, ESQUIRE, Chapter 13 interim trustee, and
certifies as follows:

         I am administering the above-captioned case.

        I have, to the best of my ability, investigated the acts, conduct, assets, liabilities and
financial condition of debtor(s) and the operation of the business of debtor(s), and believe it is
(desirable) (undesirable) for the business to continue.

         Furthermore, in connection with my investigation, I have not ascertained any fact
pertaining to fraud , dishonesty, incompetence, misconduct, mismanagement or irregularity in the
management of the affairs of debtor(s) or to a cause of action available to the estate (and which
relates specifically to the business of debtor(s)) except as may be hereinafter set forth.



                                                                    Respectfully submitted,




Date:    NOV   2 8 2018
                    r

                                                                                 i !er, Esqu
                                                                    Chapter 1 Interim Trustee
                                                                    2901 St. Lawrence Avenue
                                                                    Reading, PA 19606-0410
                                                                    Telephone: (610) 779-1313
